—Order, Supreme Court, New York County (Edward Lehner, J.), entered August 1, 2002, which, inter alia, granted defendant’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Inasmuch as the record discloses that defendant was, at all relevant times, directly responsible for supervising, directing and controlling plaintiff’s work, the motion court properly concluded, as a matter of law, that plaintiff was a special employee of defendant and, accordingly, that he is barred from maintaining this action (see Workers’ Compensation Law §§ 11, 29 [6]; Thompson v Grumman Aerospace Corp., 78 NY2d 553, 557-558 [1991]; Brunetti v City of New York, 286 AD2d 253, 254 [2001]; Gannon v JWP Forest Elec. Corp., 275 AD2d 231, 232 [2000]; and see Cameli v Pace Univ., 131 AD2d 419 [1987]). Concur — Tom, J.P., Sullivan, Rosenberger, Lerner and Friedman, JJ.